— Order, Supreme Court, New York County, entered November 3, 1980, denying motion for joint custody, and for other relief, and directing a hearing as to financial provisions, is unanimously modified, on the law and the facts, to direct that the reference shall be extended to include the issue of visitation, and the order is otherwise affirmed, without costs. The change of the husband’s residence from Canada to New York, where the wife and child reside, is a sufficient change of circumstances to justify an examination of the issue of visitation and whatever may be the ultimate determination of that issue. Concur — Murphy, P. J., Kupferman, Birns, Markewich and Silverman, JJ.